Citation Nr: 1630333	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD), bipolar disorder, and depression disorder.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to January 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

Claims of service connection for PTSD, bipolar disorder, and depression disorder may encompass claims of service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized those issues.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, bipolar disorder, and depression disorder; a right knee disability; and a left knee disability.  

A response from the National Personnel Records Center (NPRC), dated May 2010, indicates that the Veteran's service treatment records are not available.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

VA has established a procedure for assisting the Veteran in obtaining replacement records in cases where records pertinent to a claim are lost in the VA Adjudication Manual.  See VBA Manual M21-1, III.iii.2.E.6.c. (2015).  According to the manual, VA must provide a full description of the lost record(s) on VA Form 27-0820; request copies of any lost documents and records submitted by, or on behalf of the claimant, that the power of attorney (POA) or fiduciary has in its possession (as applicable); and place the documents in the claims folder (or temporary folder, if the claims folder has been lost).  These provisions should be accomplished on remand.

In November 2009 and April 2010, the Social Security Administration (SSA) responded to a request for records providing the letters sent to the Veteran regarding his social security disability benefits.  These records, however, do not contain the records upon which the agency based its determination.  As these records are potentially relevant to VA's adjudication of his claims, they must be associated with the record on remand.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

The Veteran claims that he has been diagnosed as having PTSD, bipolar disorder, and depression disorder, which are due to service.  His claimed in-service stressor is related to his military occupation specialty in the military police as he reporting being in constant danger, as well as losing friends in helicopter crash during service and later losing his best friend who committed suicide due to domestic problems.  VA treatment records show that the Veteran was treated in January 1999 during which his treatment plan included exploring ways to deal with occasional depression.  He reported having depression since 1991 during treatment in October 2006.  He was diagnosed as having bipolar disorder.  In October 2007, the Veteran underwent PTSD screening, which was negative at that time.  However, in May 2008, he was treated for PTSD.  It is unclear from the record the disorders the Veteran has been diagnosed with and there is no clear finding as to the cause of the Veteran's diagnosed psychiatric disorders.  

Regarding the knees, the Veteran was diagnosed as having chondromalacia patella with a knee effusion in October 2007.  Later, in May 2012, the Veteran was treated for bilateral knee pain.  The Veteran states that he had knee pain in service, was treated in the Madigan Army Medical Center in Fort Lewis and was hospitalized in Panama.  

The Veteran has not yet been afforded a VA examination in connection with these claimed disabilities on appeal.  In light of the Veteran's reports and the heightened obligation to assist the Veteran in the development of this case, the Board finds that the Veteran should be scheduled for VA examinations to determine whether any current psychiatric disability and right or left knee disability are related to service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Also, the records from the Madigan Army Medical Center in Fort Lewis and treatment records during the Veteran's hospitalization in Panama have not been requested.  These records should be obtained on remand.

The most recent VA treatment record contained in the claims file is dated 2012.  No subsequent records are part of the file.  Thus, VA treatment records dated since 2012 should also be obtained on remand.


Accordingly, the case is REMANDED for the following action:

1.  Take all action required by the M21-1 with regard to claims such as this one involving obtaining replacement records where records pertinent to a claim are lost, including VBA Manual M21-1, III.iii.2.E.6.c.

In particular, provide a full description of the lost record(s) on VA Form 27-0820; request copies of any lost documents and records submitted by, or on behalf of the claimant, that the power of attorney (POA) or fiduciary has in its possession (as applicable); and place the documents in the claims folder (or temporary folder, if the claims folder has been lost). 

2.  Thereafter, produce a formal memorandum for the file documenting efforts to replace the lost records.

3.  Make arrangements to obtain any service treatment records showing treatment for the knees from the National Personnel Records Center (NPRC) or other pertinent source, including treatment records from the Madigan Army Medical Center in Fort Lewis and during service in Panama.  All efforts to obtain these records should be fully documented, and the NPRC and any other source contacted must provide a negative response if records are not available.

4.  Request from the SSA the complete copies of the determination on the Veteran's claim for disability benefits, together with the medical records that served as the basis for such determination.  All attempts to fulfill this development must be documented.  If the search for these records is negative, that must be noted and the Veteran must be informed in writing.

5.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain VA treatment records dated since 2012.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

6.  Following the above development, the Veteran must be afforded a VA examination(s) to determine whether a right or left knee disability and a psychiatric disorder, to include PTSD, bipolar disorder, and depression disorder, are related to the Veteran's military service. 

After a review of the evidence of record, to include the Veteran's statements, and the clinical evaluation, the examiner must provide an opinion as to whether any currently or previously diagnosed right or left knee disability and a psychiatric disorder, to include PTSD, bipolar disorder, and depression disorder, are related to the Veteran's military service.  The examiner is specifically asked to clarify the Veteran's diagnosed psychiatric disorder(s).

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service.  The examiner must specifically discuss the Veteran's statements as to inservice and post-service symptoms.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

7.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




